                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

JUDICIAL WATCH, INC.,                        )
                                             )
               Plaintiff,                    )
                                             )
       v.                                    )       Case No. 17-cv-916 (CRC)
                                             )
U.S. DEPARTMENT OF JUSTICE,                  )
                                             )
               Defendant.                    )
                                             )

        NOTICE TO THE COURT OF RESTORATION OF APPROPRIATIONS

       On December 27, 2018, this Court granted Defendant’s motion for a stay of all proceedings

in the above-captioned case commensurate with the duration of the lapse of appropriations for the

Department of Justice. As of January 25, 2019, after a 35-day lapse, funding was restored for the

Department of Justice through February 15, 2019, and the Department has now resumed its usual

civil litigation functions. Defendant requests the opportunity to meet and confer with Plaintiff’s

counsel for the purpose of submitting to the Court a proposed briefing schedule that takes into

account the duration of the lapse in appropriations no later than Friday, February 1.



                                                     Respectfully submitted,

                                                     JOSEPH H. HUNT
                                                     Assistant Attorney General

                                                     MARCIA BERMAN
                                                     Assistant Director
                                                     Federal Programs Branch

                                                     /s/ James Bickford
                                                     JAMES BICKFORD
                                                     Trial Attorney (N.Y. Bar No. 5163498)
                                                     United States Department of Justice
                                                     Civil Division, Federal Programs Branch
                         1100 L Street, NW
                         Washington, DC 20005
                         James.Bickford@usdoj.gov
                         Telephone: (202) 305-7632
                         Facsimile: (202) 616-8470

Date: January 28, 2019   Counsel for Defendant
